Citation Nr: 1614842	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and/or as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran had active service from January 1987 to May 1987, September 1990 to April 1991, and February 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama. 

The Veteran testified before the undersigned at a Board hearing in October 2009.  A transcript of the hearing has been reviewed and associated with his claims file.

This matter was previously before the Board in March 2010, September 2011, December 2013, and July 2015, at which time it was remanded for additional development.  It is now returned to the Board.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues on appeal had previously included service connection for a skin disorder.  However, during the pendency of the appeal, by rating action dated in October 2015, service connection was granted by the agency of original jurisdiction.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The objective medical evidence is in relative equipoise as to whether the Veteran's restrictive lung disease is causally related to his active service.  
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his currently diagnosed respiratory disorder, restrictive lung disease, is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for a respiratory disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. 

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to signs or symptoms involving the respiratory system (upper or lower).  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore given consideration to whether service connection may be granted for the Veteran's claimed disorders regardless of his Persian Gulf service.  

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The service treatment records include a report medical history, dated in September 1986, wherein the Veteran reported a history of shortness of breath and pain or pressure in the chest prior to his enlistment into the National Guard.  The service treatment records reflect that the Veteran was seen in February 2003 and April 2003 for complaints of a cough, associated with upper respiratory infection.  
The Veteran's Application For Compensation Or Pension (VA Form 21-526) was received in August 2004.  Submitted in support of the claim were private treatment reports dated from February 2003 through September 2004.  

Also submitted in support of the Veteran's claim were VA progress notes dated from October 1993 through July 2005.  A March 1998 VA progress note reflects an assessment of sinusitis/bronchitis.  A VA progress note dated in January 2000 reflects an assessment of upper respiratory infection.  In January 2001, he was diagnosed with bronchitis.  A treatment note, dated in October 2004, reported a history of severe chronic obstructive pulmonary disease.

Received in October 2008 were VA progress notes dated from November 2007 to September 2008.  These records show that the Veteran received follow up evaluation for a number of active problems, including a chronic cough.  Additional records were received in November 2008, which dated from July 1999 to November 2008.  During a clinical visit in July 1999, it was noted that the Veteran has never smoked.  The lungs were reported to be clear on examination.  On examination in November 1999, the lungs were clear.  In January 2001, the Veteran was seen with complaints of cough, congestion, headache, malaise and dry cough; he was reported to be a nonsmoker.  The assessment was bronchitis.  In November 2002, it was noted that the Veteran had a history of upper respiratory infection.  

Received in February 2009 were private treatment reports dated from July 2007 to January 2009.  During a clinical visit in July 2007, the Veteran complained of nasal congestion, non-productive cough, fever, and sinus drainage of one week duration.  He admitted to cough and wheezing; he denied any shortness of breath, hoarseness, hemoptysis, abnormal sputum production, and history of asthma.  The assessment was acute bronchitis, cough, and acute pharyngitis.  The Veteran was seen in March 2008 with complaints of cough and nasal congestion.  He reported having upper respiratory tract symptoms; he also complained of nasal congestion, a productive cough and fever.  The assessment was upper respiratory infection.  In January 2009, the Veteran was seen for complaints of upper respiratory tract symptoms which began 2 weeks ago; he complained of nasal congestion, sore throat non-productive cough, body aches, headache, chills, sinus drainage, and hoarseness.  He also reported shortness of breath, chest congestion, and wheezing.  He denied additional symptoms.  Examination revealed a tight cough.  The assessment of acute bronchitis, cough, and chronic obstructive pulmonary disease.  
Received in April 2009 were private treatment reports dated from April 2005 to July 2009.  These records show that the Veteran continued to receive clinical attention for upper respiratory symptoms.  

Received in September 2009 were VA progress notes dated in February 2009, indicating that the Veteran was seen for a follow up evaluation of a chronic cough since 1993.  He also reported occasional heartburn and seasonal allergies.  The impression was chronic cough, possibly due to asthma; he did a little better on Asmanex and albuterol  

At his personal hearing in October 2009, the Veteran indicated that he experienced problems with waking up at night coughing and sometimes gasping for breath while stationed in the Gulf.  The Veteran reported seeing smoke clouds as well as dust storms.  The Veteran related that the smoke clouds were so thick that one could not see their hands in front of their face.  The Veteran indicated that he did not report to sick call because the war was going on and he thought that the smoke and dust were normal occurrences.  The Veteran reported that the cough was chronic, and it got worse after he returned home from the war.  

Submitted at the hearing were several internet articles, which show that there is a higher incidence of bronchitis, asthma, sleep apnea and other lung conditions reported among Gulf War Veterans.  

Received in April 2010 were VA progress notes dated from March 2009 to April 2010.  These records show that the Veteran received follow up evaluation for complaints of a chronic cough.  

On the occasion of a VA examination in January 2011.  The Veteran denied any non-productive cough, wheezing, dyspnea, non-anginal chest pain; hemoptysis, fever, anorexia, and night sweats.  It was noted that the Veteran had a positive history of productive cough.  Symptoms include fatigue, ankle or foot edema.  There was no evidence of abnormal breath sounds.  There was no history of respiratory disease trauma or respiratory disease neoplasm.  No history of dizziness, syncope, angina, and dyspnea.  No history of orthopnea, paroxysmal nocturnal dyspnea, or swelling.  No evidence of congestive heart failure or pulmonary hypertension.  There was no evidence of abnormal breath sounds.  Chest X-ray revealed no acute intrathoracic disease.  Pulmonary function test revealed mild restrictive lung disease.  It was noted that a sleep study revealed findings of obstructive sleep apnea.  The pertinent diagnoses were obstructive sleep apnea.  The examiner noted that the Veteran has a diagnosis of sleep apnea; otherwise, no other respiratory diagnosis has been established; therefore, no opinion was offered and no evidence of a clinical sleep disorder other than sleep apnea.  

Received in February 2011 were VA progress notes dated from April 2010 to February 2011.  These records do not reflect any complaints or treatment for a respiratory disorder.  

Upon a review of the Veteran's claim in November 2012, a VA examiner noted that the Veteran's statement in support of claim dated 5/18/2011 in which Veteran states he was in an area involved with the oil fires with all of the smoke and residuals from the fires.  Also exposed to diesel fumes from the burn pits, and were using diesel to heat tents.  He feels this is where his respiratory problems began shortly after return was first diagnosis of hypertension.  Health took a downturn within about a three year period related to "all the poisons we were exposed to during my tour of duty."  During second tour in Iraq in 2003 continuous treatment trying to get blood pressure under control.   The Veteran indicated that while he does not know if his sleep apnea is related to his respiratory issues, or his posttraumatic stress disorder (PTSD), but what he knows is that he never had a problem sleeping or breathing until this occurred.  The examiner opined that the Veteran's claimed respiratory condition, currently diagnosed mild restrictive as mild restriction by pulmonary function test without reversibility bronchodilator, is less likely than not (less than 50 percent probability), incurred in or caused by or aggravated by the claimed in-service injury, event, or illness, including exposure to asbestos.  The examiner also opined that diagnosed lung disorders, including granuloma, history of obstructive lung defect on pulmonary function test in April 2005, for which Veteran was prescribed Albuterol for asthma control do not represent symptoms that would be characterized as undiagnosed illness.  
Received in October 2014 were VA progress notes dated from October 2011 to August 2014.  These records show that the Veteran received clinical attention for several disabilities, including complaints of a persistent and chronic cough.  A chest X-ray in August 2013 revealed no acute process.  

Following a review of the Veteran's files in September 2015, the examiner stated that Review of c-file indicates civilian report of medical history states "chest pain and respiratory pain" with clarification these symptoms related to abdominal issues.  Veteran cleared for duty.  Review of associated risks or active duty includes exposure to numerous toxins.  Review of evidenced based medical literature indicates asbestos is a restrictive disorder.  Additional review of  the VA Computerized Patient Record System (CPRS) indicates chest X-ray reveals stable granuloma (scarring).  No X-ray prior to military service is available to examiner.  Examiner found no evidence of usage of inhalers prior to military service.  Given pulmonary function test results, chest X-ray results, and the need for bronchodilator inhalers, the examiner concluded that it is at least as likely as not that the Veteran's respiratory condition had its onset during active service.  The examiner further noted that the Veteran's respiratory condition has been defined via pulmonary function test as restrictive respiratory condition.  The specific condition has not been determined.  And, the Veteran is noted to be on bronchodilators with good results.  Given this, it is at least as likely as not that the Veteran's respiratory condition is due to an undiagnosed illness.  

As a threshold matter, the Board notes that service personnel records reflect that the Veteran served in the Southwest Asia Theater of operations from January 2007 to February 2008.  Therefore, he had active service in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Veteran claims that his current respiratory disorder is related to service and has been ongoing since service.  For the following reasons, the Board finds the evidence is at the very least in equipoise and resolves doubt in the Veteran's favor of the establishment of service connection for restrictive lung disease.  As noted, service treatment records document treatment for complaints of chronic cough in service.  Service treatment records reflect that the Veteran was seen in February 2003 and April 2003 for complaints of a cough, associated with upper respiratory infection.  Clearly, the Veteran was treated for a chronic cough in service.  Moreover, he has provided competent lay testimony that he continued to experience symptoms of chronic cough and shortness of breath after service and is currently diagnosed with restrictive lung disease.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds that the Veteran's lay statements regarding continuing symptoms are credible.  

The Board is aware that the November 2012 VA examiner opined that the Veteran's claimed respiratory condition, currently diagnosed mild restrictive as mild restriction by pulmonary function test without reversibility bronchodilator, is less likely than no incurred in or caused by or aggravated by the claimed in-service injury, event, or illness, including exposure to asbestos.  However, the Board finds that opinion to be less persuasive than the Veteran's competent and credible lay statements regarding continuity.  In addition, following a more recent review of the Veteran's claim in September 2015, a VA examiner stated that, given pulmonary function test results, chest X-ray results, and the need for bronchodilator inhalers, it is at least as likely as not that the Veteran's respiratory condition had its onset during active service.  The examiner further noted that the Veteran's respiratory condition has been defined via pulmonary function test as restrictive respiratory condition.  The specific condition has not been determined.  The Veteran is noted to be on bronchodilators with good results.  Given this, it is at least as likely as not that his respiratory condition is due to an undiagnosed illness.  

In view of the well-supported yet unfavorable VA medical opinion of November 2012, and the favorable opinion of the VA examiner in September 2015, the Board finds that the evidence is, at the very least, in equipoise as to the question of whether the Veteran has a respiratory disorder that is related to his period of military service.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection for a respiratory disability is granted.  


ORDER

Service connection for restrictive lung disease is granted.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


